Exhibit 10.11

Opening Transaction

 

To:   

Rayonier Inc.

50 North Laura Street

Jacksonville, FL 32202

From:   

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Re:    Additional Issuer Warrant Transaction Ref. No:    Date:    August 7, 2009

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse Capital LLC
(“Dealer”) represented by Credit Suisse Securities (USA) LLC, as its agent,
(“Agent”) and Rayonier Inc. (“Issuer”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form on the Trade Date (but without any Schedule and with the
elections and modifications specified in Section 9 hereof).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.



--------------------------------------------------------------------------------

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:

   August 7, 2009

Effective Date:

   August 12, 2009, or such other date as agreed between the parties, subject to
Section 8(k) below

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

   The Common Stock of Issuer, no par value (Ticker Symbol: “RYN”).

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD60.0000

Premium:

   USD815,625.00

Premium Payment Date:

   The Effective Date

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

In respect of any Component:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to

 

2



--------------------------------------------------------------------------------

   the preceding proviso as of the Final Disruption Date, the Final Disruption
Date shall be the Expiration Date (irrespective of whether such date is an
Expiration Date in respect of any other Component for the Transaction). “Final
Disruption Date” means February 8, 2016. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may determine that such
Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make adjustments to the number of Warrants for the
relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component and (ii) the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on transactions in the Shares on such
Disrupted Day taking into account the nature and duration of the relevant Market
Disruption Event. Any day on which the Exchange is scheduled to close prior to
its normal closing time shall be considered a Disrupted Day in whole. Section
6.6 of the Equity Definitions shall not apply to any Valuation Date occurring on
an Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in the third, fourth and fifth lines thereof.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   Attn: Carl Kraus   

Telephone:

Facsimile:

  

(904) 357-9100

(904) 598-2271

   With a copy to:   

Attn:

Facsimile:

  

Michael R. Herman

(904) 598-2250

 

3



--------------------------------------------------------------------------------

Settlement Terms:   

In respect of any Component:

  

Settlement Currency:

   USD

Net Share Settlement:

   On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional Shares valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.
If, in the reasonable judgment of Dealer, for any reason, the Shares deliverable
upon Net Share Settlement would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act of 1933, as amended (the “Securities
Act”), then Dealer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.    The Number of Shares to be Delivered shall be
delivered by Issuer to Dealer no later than 12:00 noon (local time in New York
City) on the relevant Settlement Date.

Number of Shares to be Delivered:

   In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or, if no such excess, zero) divided by (B)
such VWAP Price.

VWAP Price:

   For any Valuation Date, the New York Volume Weighted Average Price per share
of Shares for the regular trading session (including any extensions thereof) of
the Exchange on such Valuation Date (without regard to pre-open or after hours
trading outside of such regular trading session), as published by Bloomberg at
4:15 p.m. New York City time (or 15 minutes following the end of any extension
of the regular trading session) on such Valuation Date, on Bloomberg page “RYN.N
<Equity> AQR” (or any successor thereto) (or if such published volume weighted
average price is unavailable or is manifestly incorrect, the market value of one
Share on such Valuation Date, as determined by the Calculation Agent using a
volume weighted method).

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the

 

4



--------------------------------------------------------------------------------

   Shares) and 9.12 of the Equity Definitions will be applicable, as if
“Physical Settlement” applied to the Transaction. Adjustments:   

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below.

Extraordinary Dividend:

   Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date that
differs from the Ordinary Dividend Amount for such dividend or distribution.

Ordinary Dividend:

   For the first dividend or distribution on the Shares for which the
ex-dividend date occurs during any regular quarterly dividend period of Issuer,
USD0.50; for any other dividend or distribution on the Shares for which the
ex-dividend date occurs during the same regular quarterly dividend period
USD0.00.

Extraordinary Dividend Adjustment:

   If an ex-dividend date for an Extraordinary Dividend occurs, then the
Calculation Agent will make adjustments to the Strike Price, the Number of
Warrants, the Warrant Entitlement and/or any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction as it determines
appropriate to account for the economic effect on the Transaction of such
Extraordinary Dividend. Extraordinary Events:   

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c) Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination), provided that the
Calculation Agent may elect Component Adjustment

Tender Offer:

   Applicable

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

Modified Calculation Agent Adjustment:

   If, in respect of any Merger Event or Tender Offer to which Modified
Calculation Agent Adjustment applies, the adjustments to be made in accordance

 

5



--------------------------------------------------------------------------------

   with Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the
Equity Definitions would result in Issuer being different from the issuer of the
Shares, then with respect to such Merger Event or Tender Offer, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) or Section
12.3(d)(i), as the case may be, of the Equity Definitions, Issuer and the issuer
of the Shares shall, prior to the Merger Date or Tender Offer, as the case may
be, have entered into such documentation containing representations, warranties
and agreements relating to securities law and other issues as requested by Buyer
that Buyer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Buyer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) or Section 12.3(d)(i), as the
case may be, of the Equity Definitions, and to preserve its hedging or hedge
unwind activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Buyer, and if such conditions are not met
or if the Calculation Agent determines that no adjustment that it could make
under Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) or Section 12.3(d)(ii), as the
case may be, of the Equity Definitions shall apply.

Reference Markets:

   For the avoidance of doubt, and without limiting the generality of the
foregoing provisions, any adjustment effected by the Calculation Agent pursuant
to Section 12.2(e) and/or Section 12.3(d) of the Equity Definitions may be
determined by reference to the adjustment(s) made in respect of Merger Events or
Tender Offers, as the case may be, in the convertible or exchangeable bond
market.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

 

6



--------------------------------------------------------------------------------

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions shall
be amended by deleting “(X)” and “, or (Y) it will incur a materially increased
cost in performing its obligations under such Transaction (including, without
limitation, due to any increase in tax liability, decrease in tax benefit or
other adverse effect on its tax position)”.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Not Applicable

(e) Increased Cost of Hedging:

   Not Applicable

(f) Loss of Stock Borrow:

   Not Applicable

(g) Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   0.50% per annum

Hedging Party:

   Buyer

Determining Party:

   Buyer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent:

   Dealer. The Calculation Agent will provide Issuer with reasonable detail
concerning its calculations hereunder (including any assumptions used in making
such calculations) upon request.

4. Account Details:

  

Dealer Payment Instructions:

  

Citibank, N.A., New York

ABA number: 021-000-089

For A/C of: Credit Suisse Capital LLC Account Number: 30459883

  

Issuer Payment Instructions:

  

To be provided by Issuer.

  

5. Offices:

  

The Office of Dealer for the Transaction is:

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

The Office of Issuer for the Transaction is:

Rayonier Inc.

50 North Laura Street

Jacksonville, Florida 32202

  

 

7



--------------------------------------------------------------------------------

6. Notices: For purposes of this Confirmation:

(a)        Address for notices or communications to Issuer:

    To:

  

Rayonier Inc.

50 North Laura Street

Jacksonville, Florida 32202

    Attn:

   Carl Kraus

    Telephone:

   (904) 357-9100

    Facsimile:

   (904) 598-2271

    With a copy to:

  

    Attn:

   Michael R. Herman

    Facsimile:

   (904) 598-2250

(b)        Address for notices or communications to Dealer:

    To:

  

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA)

LLC Eleven Madison Avenue

New York, NY 10010 Attn:

Senior Legal Officer

Telephone: (212) 538-2616

Facsimile: (212) 325-8036

  

With a copy to:

 

Credit Suisse Securities (USA) LLC

One Madison Avenue, 8th Floor

New York, New York 10010

  

For payments and deliveries:

 

Attn: Debbye Turnbull-Philip

Telephone: (212) 538-3604

Facsimile: (212) 325-8175

  

For all other communications:

 

Attn: Equity Derivatives Documentation

Telephone: (212) 538-6040

Facsimile: (917) 326-2660

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 

8



--------------------------------------------------------------------------------

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 128, 133
(as amended), 149 or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any
successor issue statements) or under any accounting standards including FASB’s
Liabilities & Equity Project.

(iii) The Shares of Issuer initially issuable upon exercise of the Warrant (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Issuer. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(iv) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(v) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(vi) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vii) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(viii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(ix) The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 2 of the Purchase Agreement dated as of the Trade Date
among Issuer, Rayonier TRS Holdings Inc. (“Rayonier TRS”) and Credit Suisse
Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities Inc., as representatives of the initial purchasers party
thereto (the “Purchase Agreement”) are true and correct as of the Trade Date and
the Effective Date and are hereby deemed to be repeated to Dealer as if set
forth herein.

(x) Issuer understands no obligations of Dealer to it hereunder will be entitled
to the benefit of deposit insurance and that such obligations will not be
guaranteed by any affiliate of Dealer or any governmental agency.

(xi)(A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

(xii) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase

 

9



--------------------------------------------------------------------------------

of, or commence any tender offer relating to, any Shares (or an equivalent
interest, including a unit of beneficial interest in a trust or limited
partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in paragraph (iii) (but not with respect to
applicable law) of Section 3(a) of the Agreement.

(f) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(g) Each party acknowledges and agrees that Dealer (i) is an “OTC derivatives
dealer” as such term is defined in the Exchange Act and is an affiliate of Agent
and (ii) is not a member of the Securities Investor Protection Corporation.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Buyer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of
a Tender Offer, a Merger Event, Insolvency or Nationalization in each case, in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party, that resulted from an
event or events within Issuer’s control) (a “Payment Obligation”), Issuer shall
have the right, in its sole discretion, to satisfy any such Payment Obligation
by the Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Buyer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
Merger Date, Tender Offer Date, Announcement Date or Early Termination Date, as
applicable (“Notice of Share

 

10



--------------------------------------------------------------------------------

Termination”). Upon such Notice of Share Termination, the following provisions
shall apply on the Scheduled Trading Day immediately following the Merger Date,
the Tender Offer Date, Announcement Date or Early Termination Date, as
applicable:

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:   

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Issuer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default or Delisting, one Share or, in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws as a
result of the fact that Seller is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. If, in the reasonable judgment of Dealer,
for any reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then Dealer may
elect to either (x) accept delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share

 

11



--------------------------------------------------------------------------------

Settlement” in Section 2 or in paragraph (a) of this Section 8. If so
applicable, then, at the election of Issuer by notice to Buyer within one
Exchange Business Day after the relevant delivery obligation arises, but in any
event at least one Exchange Business Day prior to the date on which such
delivery obligation is due, either (A) all Shares or Share Termination Delivery
Units, as the case may be, delivered by Issuer to Buyer shall be, at the time of
such delivery, covered by an effective registration statement of Issuer for
immediate resale by Buyer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Buyer) or (B) Issuer shall deliver additional Shares or Share
Termination Delivery Units, as the case may be, so that the value of such Shares
or Share Termination Delivery Units, as determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the value of the number of
Shares or Share Termination Delivery Units that would otherwise be deliverable
if such Shares or Share Termination Delivery Units were freely tradeable
(without prospectus delivery) upon receipt by Buyer (such value, the “Freely
Tradeable Value”); provided that, if requested by Dealer, Issuer shall make the
election described in this clause (B) with respect to Shares delivered on all
Settlement Dates no later than one Exchange Business Day prior to the first
Expiration Date, and the applicable procedures described below shall apply to
all Shares delivered on the Settlement Dates on an aggregate basis. (For the
avoidance of doubt, as used in this paragraph (b) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Buyer or such affiliate, as the case may be, in its discretion; and

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Registration Agreement”) on commercially reasonable terms
in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Buyer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Buyer or such affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer and its affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all fees and expenses of counsel
for Buyer, and shall provide for the delivery of accountants’ “comfort letters”
to Buyer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Buyer or such affiliate identified by Buyer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Shares or Share
Termination Delivery Units, as the case may be, by Issuer to Buyer or such
affiliate and the private resale of such shares by Buyer or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably

 

12



--------------------------------------------------------------------------------

satisfactory to Buyer and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, Buyer and its
affiliates and Issuer, shall provide for the payment by Issuer of all expenses
in connection with such resale, including all fees and expenses of counsel for
Buyer, shall contain representations, warranties and agreements of Issuer
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use best efforts to provide for the delivery of accountants’
“comfort letters” to Buyer or such affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares;
and

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c) Make-whole Shares. If Issuer makes the election described in clause
(b)(i)(B) of paragraph (b) of this Section 8, then Dealer or its affiliate may
sell (which sale shall be made in a commercially reasonable manner) such Shares
or Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer completes the sale of all such
Shares or Share Termination Delivery Units, as the case may be, or a sufficient
number of Shares or Share Termination Delivery Units, as the case may be, so
that the realized net proceeds of such sales exceed the Freely Tradeable Value.
If any of such delivered Shares or Share Termination Delivery Units remain after
such realized net proceeds exceed the Freely Tradeable Value, Dealer shall
return such remaining Shares or Share Termination Delivery Units to Issuer. If
the Freely Tradeable Value exceeds the realized net proceeds from such resale,
Issuer shall transfer to Dealer by the open of the regular trading session on
the Exchange on the Exchange Trading Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”) in cash or
in a number of additional Shares (“Make-whole Shares”) in an amount that, based
on the Relevant Price on the last day of the Resale Period (as if such day was
the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Buyer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder) of Shares
by Buyer or any affiliate of Buyer subject to aggregation with Buyer under such
Section 13 and rules (collectively,

 

13



--------------------------------------------------------------------------------

“Buyer Group”) would be equal to or greater than 8.5% or more of the outstanding
Shares (or the ownership of Buyer Group as defined for purposes of any ownership
limitation contained in Issuer’s articles of incorporation intended to preserve
Issuer’s status as a Real Estate Investment Trust (a “REIT Ownership Provision”)
would be equal to or greater than 1.0% less than the percentage of outstanding
Shares that would trigger any REIT Ownership Provision with respect to Buyer).
If any delivery owed to Buyer hereunder is not made, in whole or in part, as a
result of this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Buyer gives
notice to Issuer that such delivery would not result in Buyer Group directly or
indirectly so beneficially owning in excess of 8.5% of the outstanding Shares.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 447,873 (as such number
may be adjusted from time to time in accordance with the provisions hereof) (the
“Capped Number”). Issuer represents and warrants to Dealer (which representation
and warranty shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Capped Number is equal to or less than the number of
authorized but unissued Shares of the Issuer that are not reserved for future
issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions.
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.

(f) Equity Rights. Buyer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(g) Transfer and Assignment. Buyer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(i) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

(j) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional

 

14



--------------------------------------------------------------------------------

Termination Event, Dealer may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon the termination of the Affected
Transaction, a transaction with terms identical to those set forth herein except
with a Number of Warrants equal to the unaffected number of Warrants shall be
treated for all purposes as the Transaction, which shall remain in full force
and effect:

(i) Buyer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Buyer’s related hedging activities will comply with
applicable securities laws, rules or regulations; provided that this Additional
Termination Event shall not be applicable unless Dealer is either (A) the
original Dealer party to this Confirmation or an affiliate thereof or (B) any
transferee or assignee of such original Dealer or an affiliate thereof that, at
or substantially contemporaneously with the time of the transfer or assignment
of all or a portion of the Transaction to such transferee or assignee, is or
becomes a party to call options written to Issuer relating to Shares such that
the combined hedge position of such transferee or assignee with respect to the
Transaction and such call options at or about the time of such transfer or
assignment is to be long Shares;

(ii) any “Person” or “Group” (other than Issuer or Rayonier TRS, or their
respective subsidiaries, or Issuer’s or Rayonier TRS’ employee benefit plans)
becomes the “Beneficial Owner” (as determined in accordance with Rule 13d-3
under the Exchange Act, as in effect on the Effective Date), directly or
indirectly, of shares of Issuer’s Voting Stock representing 50% or more of the
total voting power of all outstanding classes of Issuer’s Voting Stock or has
the power, directly or indirectly, to elect a majority of the members of
Issuer’s Board of Directors and (A) files a Schedule 13D or Schedule TO, or any
successor schedule, form or report under the Exchange Act, disclosing the same,
or (B) Issuer or Rayonier TRS otherwise become aware of any such Person or
Group, in any case other than through a transaction that otherwise would be
subject to clause (iii) below, but for subclauses (A), (B) or (C) thereof;

(iii) Issuer consolidates with, or merges with or into, another person or in a
single transaction or a series of transactions, Issuer sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of its
assets, or any person consolidates with, or merges with or into, Issuer;
provided, however, that a transaction described in this clause (iii) will be
deemed not to be an Additional Termination Event so long as (A) the persons that
“beneficially owned” directly or indirectly, the shares of Issuer’s Voting Stock
immediately prior to such transaction beneficially own, directly or indirectly,
shares of Voting Stock representing a majority of the total voting power of all
outstanding classes of Voting Stock of the surviving or transferee person or a
parent thereof, (B) such transaction is effected solely for the purpose of
changing Issuer’s jurisdiction of incorporation and resulting in a
reclassification, conversion or exchange of outstanding Shares, if at all,
solely into shares of the surviving entity or a direct or indirect parent of the
surviving entity or (C) the consolidation or merger, or the sale, assignment,
conveyance, transfer, lease or other disposition, is between or among Issuer,
Rayonier TRS or Issuer’s or Rayonier TRS’s respective subsidiaries;

(iv) Shares or the common stock into which the notes are then exchangeable
ceases to be listed on the New York Stock Exchange, Nasdaq or another national
securities exchange and is not then quoted on an established automated
over-the-counter trading market in the United States;

(v) Continuing Directors cease to constitute a majority of Issuer’s Board of
Directors; or

(vi) Issuer’s stockholders approve any plan or proposal for Issuer’s liquidation
or dissolution;

provided, however, a merger or consolidation described in clause (iii) above
shall not constitute an Additional Termination Event if at least 90% of all the
consideration (excluding cash payments for fractional shares and cash payments
pursuant to dissenters’ appraisal rights) in the merger or consolidation
consists of common stock traded or depositary shares or receipts in respect
thereof on the New York Stock Exchange, Nasdaq or another national securities
exchange (or which will be so traded when issued or exchanged in connection with
such merger or consolidation).

 

15



--------------------------------------------------------------------------------

“Person” and “Group” shall have the meanings given to such terms for purposes of
Sections 13(d) and 14(d) of the Exchange Act or any successor provisions, and
the term “Group” includes any group acting for the purpose of acquiring, holding
or disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.

“Beneficial Owner” will be determined in accordance with Rule 13d-3 under the
Exchange Act, as in effect on the Effective Date.

“Beneficially own” and “beneficially owned” have meanings correlative to that of
Beneficial Owner.

“Board of Directors” means the board of directors or other governing body
charged with the ultimate management of any person.

“Capital Stock” means: (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; or
(4) any other interest or participation that confers on a person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing person.

“Continuing Director” means a director who either was a member of Issuer’s Board
of Directors on the date hereof or who becomes a member of Issuer’s Board of
Directors subsequent to such date and whose election, appointment or nomination
for election by Issuer’s stockholders is duly approved by a majority of the
Continuing Directors on Issuer’s Board of Directors at the time of such
approval, either by a specific vote or by approval of the proxy statement issued
by Issuer on behalf of its entire Board of Directors in which such individual is
named a nominee for director.

“Voting Stock” means any class or classes of Capital Stock or other interests
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors.

(k) Effectiveness. If, prior to the Effective Date, Buyer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Buyer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(l) Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Dealer determines, in its reasonable discretion, that such
further division is necessary or advisable to preserve Dealer’s hedging activity
hereunder in light of existing liquidity conditions in the cash market or stock
loan market or to enable Dealer to effect purchases of Shares in connection with
its hedging activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal and
regulatory requirements.

(m) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES OR ISSUER
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(n) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.

 

16



--------------------------------------------------------------------------------

(o) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(p) Netting and Set-off. Each of Dealer and Issuer shall not net or set-off its
obligations under the Transaction, if any, against its rights against the other
party under any other transaction or instrument. Section 6(f) of the Agreement
shall not apply.

(q) [Intentionally omitted.]

(r) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(s) [Intentionally omitted.]

(t) Role of Agent. Credit Suisse Securities (USA) LLC, in its capacity as Agent,
will be responsible for (A) effecting this Transaction, (B) issuing all required
confirmations and statements to Dealer and Issuer, (C) maintaining books and
records relating to this Transaction in accordance with its standard practices
and procedures and in accordance with applicable law and (D) unless otherwise
requested by Issuer, receiving, delivering, and safeguarding Issuer’s funds and
any securities in connection with this Transaction, in accordance with its
standard practices and procedures and in accordance with applicable law.

 

  (i) Agent is acting in connection with this Transaction solely in its capacity
as Agent for Dealer and Issuer pursuant to instructions from Dealer and Issuer.
Agent shall have no responsibility or personal liability to Dealer or Issuer
arising from any failure by Dealer or Issuer to pay or perform any obligations
hereunder, or to monitor or enforce compliance by Dealer or Issuer with any
obligation hereunder, including, without limitation, any obligations to maintain
collateral. Each of Dealer and Issuer agrees to proceed solely against the other
to collect or recover any securities or monies owing to it in connection with or
as a result of this Transaction. Agent shall otherwise have no liability in
respect of this Transaction hereunder, by guaranty, endorsement or otherwise,
except for its gross negligence or willful misconduct in performing its duties
as Agent.

 

  (ii) Any and all notices, demands, or communications of any kind relating to
this Transaction between Dealer and Issuer shall be transmitted exclusively
through Agent at the following address:

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attn: Senior Legal Officer

Telephone: (212) 538-2616

Facsimile: (212) 325-8036

With a copy to:

Credit Suisse Securities (USA) LLC

One Madison Avenue, 8th Floor

New York, New York 10010

For payments and deliveries:

Attn: Debbye Turnbull-Philip

Telephone: (212) 538-3604

Facsimile: (212) 325-8175

For all other communications:

Attn: Equity Derivatives Documentation

 

17



--------------------------------------------------------------------------------

Telephone: (212) 538-6040

Facsimile: (917) 326-2660

 

  (iii) The date and time of the Transaction evidenced hereby will be furnished
by the Agent to Dealer and Issuer upon written request.

 

  (iv) The Agent will furnish to Issuer upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

 

  (v) Dealer and Issuer each represents and agrees (A) that this Transaction is
not unsuitable for it in the light of such party’s financial situation,
investment objectives and needs and (B) that it is entering into this
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

9. ISDA Master Agreement:

With respect to the Agreement, Issuer and Dealer agree as follows:

PART 1

TERMINATION PROVISIONS

(a) “Specified Entity” means in relation to Dealer for the purpose of:

 

Section 5(a)(v) (Default under Specified Transaction) :

   Not Applicable

Section 5(a)(vi) (Cross Default):

   Not Applicable

Section 5(a)(vii) (Bankruptcy):

   Not Applicable

Section 5(b)(v) (Credit Event upon Merger):

   Not Applicable

and in relation to Issuer for the purpose of:

  

Section 5(a)(v) (Default under Specified Transaction):

   Not Applicable

Section 5(a)(vi) (Cross Default)

   Not Applicable

Section 5(a)(vii) (Bankruptcy)

   Not Applicable

Section 5(b)(v) (Credit Event upon Merger):

   Not Applicable

(b) “Termination Currency” means United States Dollars.

(c) Force Majeure Event. Notwithstanding anything to the contrary contained in
the Agreement, Section 5(b)(ii) of the Agreement shall not apply and, for the
avoidance of doubt, a Force Majeure Event shall not constitute a Termination
Event with respect to Issuer or Dealer.

(d) Failure to Pay or Deliver Event of Default. Section 5(a)(i) of the Agreement
is hereby amended by changing the word “first” wherever it appears therein to
“third”.

PART 3

AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Section 4(a)(i) and (ii) of the Agreement, each party agrees
to deliver the following documents, as applicable:

(a) Tax forms, documents or certificates to be delivered are: none

 

18



--------------------------------------------------------------------------------

(b) Other Documents to be delivered are:

 

PARTY REQUIRED

TO DELIVER DOCUMENT

  

FORM/DOCUMENT/

CERTIFICATE

  

DATE BY WHICH TO
BE DELIVERED

  

COVERED BY
SECTION 3(d)
REPRESENTATION

Dealer and Issuer    Certified copies of all corporate authorizations and any
other documents with respect to the execution, delivery and performance of this
Confirmation    Effective Date    Yes Dealer and Issuer    Certificate of
authority and specimen signatures of individuals executing this Confirmation   
Effective Date    Yes

PART 4

MISCELLANEOUS

(a) Offices. The provisions of Section 10(a) will apply to the Agreement.

(b) Deduction or Withholding for Tax. So long as Issuer is organized under the
laws of the United States or any State thereof, the provisions of
Section 2(d)(i)(4) of the Agreement shall not apply to the Transaction.

 

19



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Credit Suisse Capital LLC, c/o Credit Suisse Securities (USA) LLC, Eleven
Madison Avenue, New York, NY 10010-3629, Facsimile No. (212) 325-8036.

 

Yours faithfully,

CREDIT SUISSE CAPITAL LLC

By:  

/s/ Louis J. Impellizeri

Name:   Louis J. Impellizeri Title:   Authorized Signatory By:  

/s/ Vittorio Scialoja

Name:   Vittorio Scialoja Title:   Authorized Signatory

CREDIT SUISSE SECURITIES (USA) LLC,

as agent for CREDIT SUISSE CAPITAL LLC

By:  

/s/ Louis J. Impellizeri

Name:   Louis J. Impellizeri Title:   Director By:  

/s/ Vittorio Scialoja

Name:   Vittorio Scialoja Title:   Vice President

 

Agreed and Accepted By: RAYONIER INC. By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1

  4,479   November 13, 2015

2

  4,479   November 16, 2015

3

  4,479   November 17, 2015

4

  4,479   November 18, 2015

5

  4,479   November 19, 2015

6

  4,479   November 20, 2015

7

  4,479   November 23, 2015

8

  4,479   November 24, 2015

9

  4,479   November 25, 2015

10

  4,479   November 27, 2015

11

  4,479   November 30, 2015

12

  4,479   December 1, 2015

13

  4,479   December 2, 2015

14

  4,479   December 3, 2015

15

  4,479   December 4, 2015

16

  4,479   December 7, 2015

17

  4,479   December 8, 2015

18

  4,479   December 9, 2015

19

  4,479   December 10, 2015

20

  4,479   December 11, 2015

21

  4,479   December 14, 2015

22

  4,479   December 15, 2015

23

  4,479   December 16, 2015

24

  4,479   December 17, 2015

25

  4,479   December 18, 2015

26

  4,479   December 21, 2015

27

  4,479   December 22, 2015

28

  4,479   December 23, 2015

29

  4,479   December 24, 2015

30

  4,479   December 28, 2015

31

  4,479   December 29, 2015

32

  4,479   December 30, 2015

33

  4,479   December 31, 2015

34

  4,479   January 4, 2016

35

  4,479   January 5, 2016

36

  4,479   January 6, 2016

37

  4,479   January 7, 2016

38

  4,479   January 8, 2016

39

  4,479   January 11, 2016

40

  4,479   January 12, 2016

41

  4,479   January 13, 2016

42

  4,479   January 14, 2016

43

  4,479   January 15, 2016

44

  4,479   January 19, 2016

45

  4,479   January 20, 2016

46

  4,479   January 21, 2016

47

  4,479   January 22, 2016

48

  4,479   January 25, 2016

49

  4,479   January 26, 2016

50

  4,466   January 27, 2016